Title: To James Madison from Isaac Cox Barnet, 24 January 1803
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir,
						Antwerp January 24th. 1803.
					
					The duplicate of your Letter of the 12 Novr. was this instant sent to me. It came by the Ship Philada. arrived at Flushing.
					It is impossible for me to express to you Sir, with what lively emotions I received this new mark of the Presidents favour, and my gratitude for your kind conveyance of it equals my desire to make myself ever deserving of his confidence.
					However important this Situation will doubtless become, there cannot be a hesitation on my part in accepting of preference the Consulate of Havre, where I should hope from my acquaintance with the french, to make myself more useful to my Country and reap earlier advantages to myself.  I therefore earnestly pray Sir, that it may please the President to give me that appointment, and if I might be permitted to recommend my Successor at this place it should be Mr Jacob Ridgway of Philadelphia of the House of Smith & Ridgway who is settled here in a respectable Merchantile establishment—understands the French—Flemish & German Languages—stands high in the opinion of the Inhabitants here and was lately chosen a member of the Chamber of Commerce of this City.  As to his other merits, they are too well known by his fellow Citizens of Philadelphia to require any thing to be said on my part and if I have understood him well, your Suffrage Sir, would not be refused him.
					I regret extremely that your letter did not reach me sooner and Sincerely hope that the receipt of this will be in time for the object you mention.  I shall wait your advice with much Solicitude.  Referring to my official Letters by other conveyances I have the honour to be, with the highest respect, Sir, Your obliged and most obedient humble Servant
					
						I. Cox Barnet
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
